Citation Nr: 1426096	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  09-27 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 




INTRODUCTION

The Veteran had active military service from September 1961 to February 1970 and from April 1971 to November 1982.  The Veteran died in November 2005.  The appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board denied the appeal in a March 2013 decision.  The appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In December 2013, the Court granted a joint motion of the parties and remanded the case to the Board for action consistent with the joint motion. 

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDINGS OF FACT

1.  The Veteran died in November 2005 from respiratory failure due to poorly differentiated large cell lung cancer.

2.  At the time of death, service connection was in effect for a low back strain.

3.  The Veteran was exposed to herbicide agents while serving on active duty in Thailand during the Vietnam War.



CONCLUSION OF LAW

The criteria for service connection for cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the appellant has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate her entitlement to service connection for cause of the Veteran's death.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Legal Criteria

Service connection for the cause of a veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

If a veteran was exposed to an herbicide agent during active service and manifests lung cancer to a compensable degree any time after such service, the lung cancer will be service connected even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

VA Fast Letter 09-20 (May 6, 2009) provides additional information regarding developing evidence of herbicide exposure in claims from veterans with Thailand service during the Vietnam Era and information concerning herbicide use in Thailand.  A Memorandum for the Record that accompanied VA Fast Letter 09-20 reports that tactical herbicides, such as Agent Orange, were used at the Pranburi Military Reservation from April to September 1964, but not near any U.S. military installation or Royal Thai Air Force Base (RTAFB).  Other than the 1964 tests on the Pranburi Military Reservation, tactical herbicides were not used or stored in Thailand.  These materials provide that if a claimed herbicide exposure cannot be resolved based on the information contained in the memorandum, then follow-up inquiries should be sent to the Joint Services Records Research Center (JSRRC).

Furthermore, VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 Bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used. 

VA's Adjudication Procedures Manual indicates that if a veteran served at a RTAFB as an Air Force security policeman, security dog handler, member of the security police squadron, or otherwise served near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, then herbicide exposure may be established on a direct/facts-found basis. M21-1MR Part IV.ii.2.C.10.q.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. § 3.102.  

Factual Background and Analysis

The appellant contends that the Veteran's lung cancer was related to in-service herbicide exposure in Thailand or Vietnam and that presumptive service connection for cause of death is warranted.

Service personnel records show that the Veteran served in the Air Force and was stationed at Udorn Royal Thai Air Force Base (RTAFB), Thailand, from June 1965 to July 1966.  The record further indicates that the Veteran temporarily transferred to Don Muang Airport, Thailand, to reenlist in September 1965.  The Veteran's military occupational specialty (MOS) was communications center specialist.  A service performance report covering the time period from April 1965 to December 1965 lists the Veteran's duties as transmitting and receiving messages from equipment in mobile communication vans.  A service performance report covering the time period from December 1965 to May 1966 notes that his primary duty was as a communications center specialist and that he had additional duty as an aisle supervisor.  Service records do not show Vietnam service and information from the service department received in September 2010 indicates that they were unable to confirm whether the Veteran had in-country service in the Republic of Vietnam.

A November 2005 certificate of death notes the Veteran's immediate cause of death was respiratory failure due to poorly differentiated large cell lung cancer.  

In July 2007 testimony before a Decision Review Officer (DRO) at the RO, the appellant reported the Veteran went on a mission to Vietnam while stationed at the Udorn RTAFB in Thailand, related to his work in telecommunications.  The appellant reported that the Veteran brought souvenirs from Saigon home.  In an August 2009 statement, the appellant noted the Veteran wrote letters about going to Saigon and that he sent home Vietnamese swords, money, postcards, and a Vietnamese soldier's hat.

An August 2007 VA examination report indicates that the Veteran's stage 3B non-small cell carcinoma of the lung with bilateral mediastinal disease was, "more likely than not," the primary site of the Veteran's metastatic cancer.  The VA examiner explained that the metastatis was in near proximity to the primary cancer of the lung; therefore, it was more likely than not that the metastatic disease was derived from a primary malignancy in the lung.

Military pay records for the Veteran received in December 2007 and March 2008 provide no corroborating evidence of hostile fire or imminent duty pay for the Veteran.  In February 2008, the Veteran's temporary duty assignment (TDY) records were received.

In a September 2010 letter, the ABCCC Association provided photographs of the Udorn RTAFB from 1969 to 1973.  They show the base perimeter's proximity to buildings on base to support the contention that herbicides used to defoliate the perimeter would drift into buildings located in the vicinity.  One photograph notes that the view of the perimeter from the barracks was next to single floor, "open bay barracks built in 1965-66," which were "less than 100 yards" from the perimeter.

A January 2014 statement from the Veteran's son, D.B., Jr. reports that the Veteran told him about having guard duty many times at Udorn RTAFB on the flight line near aircraft and walking the perimeter.  D.B., Jr., remembered the Veteran called the guard duty "augmented duty assignment" because there was a shortage of security personnel assigned to the base.  He also reported the Veteran brought back postcards, statues, money, and a map from Vietnam.

In April 2014, the appellant's representative noted that the CHECO report described the Udorn RTAFB as "small," and that portions of the perimeter were very close to aircraft at several points.  The representative argued that the statement from the appellant and D.B., Jr. indicated that the Veteran had guard duty around the fight line, which was essentially the base perimeter, and photos in the record demonstrated that the barracks were very close to the perimeter.  Therefore, the Veteran's duties and living quarters placed him "on or near" the perimeter.

In the Board's opinion, the above evidence supporting a finding that the Veteran was exposed to herbicides while serving in Thailand is at least in equipoise with that against such a finding.  Therefore, the Board finds that he was exposed to herbicides in service.  Moreover, since his death was due to lung cancer, a disease subject to presumptive service connection on the basis of herbicide exposure, the Board concludes that service connection is warranted for the cause of the Veteran's death.


      (CONTINUED ON NEXT PAGE)






ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


